Exhibit 10.58

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Agreement”) is entered into effective July 11, 2011,
between CHESAPEAKE NG VENTURES CORPORATION, an Oklahoma corporation (the
“Lender”), CLEAN ENERGY FUELS CORP., a Delaware corporation (the “Borrower”) and
solely as to the Guaranty attached hereto and incorporated in whole by this
reference (the “Guaranty”), CHESAPEAKE ENERGY CORPORATION, an Oklahoma
corporation.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has formed Clean Energy National LNG Corridor, LLC, a
Delaware limited liability company (the “LNG Subsidiary”) to engage in the
development, construction and operation of liquefied natural gas fueling
stations throughout the United States (the “Business”); and

 

WHEREAS, the Lender has agreed to extend loans to the Borrower (the “Loan”) in
the aggregate amount of up to $150,000,000.00 to be evidenced by three
Convertible Promissory Notes in substantially the form attached to this
Agreement as Exhibit A (each a “Note”) to be used exclusively in connection with
the development of the Business.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
agreements among the parties and the funds to be advanced to the Borrower, it is
agreed as follows:

 

1.                                       Definitions.  The following terms have
the meanings set forth in this paragraph 1, when used in this Agreement:

 

1.1.                            “Adjusted Conversion Price” means the greater
of: (a) the Market Value for the period ending on the Effective Date; and
(b) the product of: (i) the Reference Price; and (ii) 66 2/3%.

 

1.2.                            “Adjustment Notice” means a certificate from the
Borrower to the Lender certifying any adjustments to the Conversion Price and
Reference Price calculated pursuant to paragraph 6.6.

 

1.3.                            “Advisors” means Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Citigroup Global Markets, Inc.

 

1.4.                            “Affiliate” means the same in this Agreement as
that term is defined in Rule 405 of the Securities Act.

 

1.5.                            “Board of Directors” means the Board of
Directors of the Borrower or, with respect to any action to be taken by the
Board of Directors, any committee of the Board of Directors duly authorized to
take such action.

 

1.6.                            “Borrower” has the meaning ascribed to that term
in the preamble.

 

1.7.                            “Business” has the meaning ascribed to that term
in the recitals.

 

--------------------------------------------------------------------------------


 

1.8.                            “Bylaws” means the Borrower’s Bylaws, as amended
and as in effect on the date hereof.

 

1.9.                            “Capital Stock” means, with respect to any
Person, all shares, interests, participations or other equivalents (however
designated) of corporate stock and any and all warrants, options and rights with
respect thereto (whether or not currently exercisable), including each class of
common stock and preferred stock of that Person.

 

1.10.                      “Certificate of Incorporation” means the Borrower’s
Restated Certificate of Incorporation, as amended and as in effect on the date
of this Agreement.

 

1.11.                      “Closing” has the meaning ascribed to that term in
paragraph 3.

 

1.12.                      “Closing Sale Price” of the Common Stock on any date
means the last closing trade price for such security prior to 4:00 p.m., New
York City time, on the principal securities exchange or trading market where
such Common Stock is listed or traded, as reported by Bloomberg, L.P. (or an
equivalent, reliable reporting service mutually acceptable and hereafter
designated by the Borrower and the Lender).

 

1.13.                      “Contingent Obligation” means, with respect to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto.

 

1.14.                      “Common Stock” means the Borrower’s common stock, par
value $0.0001 per share or any other class of stock resulting from successive
changes or reclassifications of such Common Stock.

 

1.15.                      “Conversion Price” means $15.80 per share of Common
Stock.

 

1.16.                      “Default” has the meaning ascribed to that term in
paragraph 11.

 

1.17.                      “Effective Date” means the date on which a
Fundamental Change occurs.

 

1.18.                      “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of into
the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, Permits, plans or regulations issued, entered, promulgated or approved
thereunder.

 

2

--------------------------------------------------------------------------------


 

1.19.                      “ERISA” has the meaning ascribed to such term in
paragraph 9.30.

 

1.20.                      “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

1.21.                      “Exchange Event” has the meaning ascribed to that
term in paragraph 6.4.

 

1.22.                      “Exchange Shares” means shares of Common Stock issued
or issuable in exchange for principal and interest under the Note.

 

1.23.                      “Expiration Date” means the 30th Trading Day
following the Effective Date of a Fundamental Change.

 

1.24.                      “Forced Conversion Conditions” means, with respect to
any particular Trading Day, both (a) the Closing Sale Price of the Borrower’s
Common Stock is at or above 140% of the Conversion Price then in effect on the
immediately preceding Trading Day; and (b) the Lender would be able to sell
shares issuable upon exchange of the Note under Rule 144 under the Securities
Act (without volume or manner-of-sale restrictions) and/or an effective
registration statement without restriction.

 

1.25.                      “Fundamental Change” means any of the following
events: (a) the sale, lease, exchange, license or other transfer, in one or a
series of related transactions, of all or substantially all of the Borrower’s or
LNG Subsidiary’s assets (determined on a consolidated basis) to any Person or
group (as such term is used in Section 13(d)(3) of the Exchange Act), other than
to Permitted Holders; (b) the adoption of a plan the consummation of which would
result in the liquidation or dissolution of the Borrower or LNG Subsidiary;
(c) the acquisition, directly or indirectly, by any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) other than Permitted
Holders of beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of more than 50% of the aggregate voting power of the fully diluted equity
interests in the Borrower or LNG Subsidiary; or (d) the Common Stock ceases to
be listed on the NYSE or NASDAQ.

 

1.26.                      “Fundamental Change Notice” means a notice from the
Borrower or LNG Subsidiary to the Lender stating: (a) that a Fundamental Change
has occurred; (b) the Expiration Date with respect to that Fundamental Change;
(c) the name and address of the transfer agent; and (d) the procedures that the
Borrower must follow to make the election provided in paragraph 6.2.

 

1.27.                      “Fundamental Change Option” has the meaning ascribed
to that term in paragraph 6.2.

 

3

--------------------------------------------------------------------------------


 

1.28.                      “Hazardous Materials” means chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes.

 

1.29.                      “Indebtedness” means, with respect to any Person and
without duplication: (a) all indebtedness for borrowed money; (b) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including (without limitation) “capital leases” in
accordance with generally accepted accounting principles (other than trade
payables entered into in the ordinary course of business); (c) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments; (d) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses; (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (f) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease; (g) all
indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness; and (h) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (a) through
(g) above.

 

1.30.                      “Initial Closing” has the meaning ascribed to that
term in paragraph 3.

 

1.31.                      “Intellectual Property Rights” has the meaning
ascribed to that term in paragraph 9.22.

 

1.32.                      “Interest Payment Date” means each March 31, June 30,
September 30 and December 31 of each year.

 

1.33.                      “Lender” has the meaning ascribed to that term in the
preamble.

 

1.34.                      “LNG Subsidiary” has the meaning ascribed to that
term in the recitals.

 

1.35.                      “Loan” has the meaning ascribed to that term in the
recitals.

 

1.36.                      “Loan Documents” means this Agreement, the Note and
the other documents executed in connection therewith.

 

1.37.                      “Mandatory Exchange Date” has the meaning ascribed to
that term in paragraph 6.3.

 

4

--------------------------------------------------------------------------------


 

1.38.                      “Mandatory Exchange Notice” means a notice from the
Borrower to the Lender stating: (a) the Mandatory Exchange Date; (b) the number
of shares of Common Stock to be issued upon conversion of the principal and
interest to be exchanged; and (c) the amount of principal and interest to be
exchanged.

 

1.39.                      “Market Value” means the average Closing Sale Price
of the Common Stock for a ten consecutive Trading Day period on NASDAQ (or, if
the Common Stock is not listed on NASDAQ, on such other national securities
exchange or trading market on which the Common Stock is then listed or is
authorized for trading) ending immediately prior to the date of determination.

 

1.40.                      “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, or on the transactions contemplated hereby and the other Transaction
Documents or on the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Borrower to perform
its obligations under the Transaction Documents (as defined below).

 

1.41.                      “Maturity Date” means July 11, 2018 with respect to
the initial Note, and with respect to each other Note, the date seven years
following the issue date of that Note.

 

1.42.                      “Money Laundering Laws” means the financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency.

 

1.43.                      “NASDAQ” means The NASDAQ Stock Market, Inc.,
including any of its Affiliates.

 

1.44.                      “Note” has the meaning ascribed to that term in the
recitals.

 

1.45.                      “NYSE” means the New York Stock Exchange.

 

1.46.                      “OFAC” means the Office of Foreign Assets Control of
the U.S. Treasury Department.

 

1.47.                      “Permits” means such permits, registrations,
licenses, accreditations, franchises, approvals, authorizations and clearances
of applicable governmental authorities required for the conduct of the
Borrower’s and its Subsidiaries’ respective businesses as currently conducted,
except where the failure to possess such permits, registrations, licenses,
accreditations, franchises, approvals, authorizations and clearances would not
reasonably be expected to have a Material Adverse Effect.

 

1.48.                      “Permitted Holders” means T. Boone Pickens and his
Affiliates.

 

5

--------------------------------------------------------------------------------


 

1.49.                      “Person” means any individual, corporation, general
partnership, limited partnership, limited liability partnership, joint venture,
association, joint-stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.

 

1.50.                      “Private Letter Ruling” has the meaning ascribed to
that term in paragraph 6.7.

 

1.51.                      “Reference Price” means $12.90 per share of Common
Stock, which is the VWAP for the Common Stock for the immediately prior twenty
Trading Days before the Initial Closing.

 

1.52.                      “SEC” means the United States Securities and Exchange
Commission.

 

1.53.                      “SEC Documents” means all reports, schedules, forms,
statements and other documents required to be filed by the Borrower with the SEC
pursuant to the reporting requirements of the Exchange Act filed during the two
(2) years prior to the date of this Agreement or prior to the date of the
Closing and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein.

 

1.54.                      “Securities” means the Note and the Exchange Shares.

 

1.55.                      “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

 

1.56.                      “Senior Indebtedness”  means any Indebtedness of the
Borrower to any bank, commercial lender or other lending institution regularly
engaged in the business of lending money that is secured by a lien on any of the
material assets of the Borrower, except: (a) Indebtedness convertible or
exchangeable for Capital Stock of the Borrower; and (b) Indebtedness in
connection with capital leases or operating leases used solely for the purchase,
finance or acquisition of equipment secured only by that equipment.

 

1.57.                      “Subsequent Closing” has the meaning ascribed to that
term in paragraph 3.

 

1.58.                      “Subsidiary” means any Person (a) in which the
Borrower, directly or indirectly, owns not less than 25% of the capital stock or
holds a corresponding equity or similar interest; and (b) which has operations
or material assets.

 

1.59.                      “Trading Day” means a day during which trading in
securities occurs on NASDAQ or, if Common Stock is not listed on NASDAQ, on the
principal other national securities exchange on which Common Stock is then
listed or, if Common Stock is not listed on a national securities exchange, on
the principal trading market on which Common Stock is then traded.

 

1.60.                      “VWAP” means the per share volume-weighted average
price for the Common Stock as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. to 4:00 p.m., New York City time), or if such volume-weighted
average price is

 

6

--------------------------------------------------------------------------------


 

unavailable or if such page or its equivalent is unavailable: (a) the price of
each trade in shares of Common Stock multiplied by the number of shares of
Common Stock in each such trade; divided by (b) the total number of shares of
Common Stock traded, in each case during such Trading Day from 9:30 a.m. to
4:00 p.m., New York City time on NASDAQ or, if the Common Stock is not traded on
NASDAQ, the principal national securities exchange or automated quotation system
on which the Common Stock is listed or quoted.

 

2.                                     Lending Agreement.  Subject to the terms
and conditions of this Agreement, the Lender agrees to lend to the Borrower and
the Borrower agrees to borrow from the Lender the principal amount of up to
$150,000,000.00.  The Loan will be advanced directly to the LNG Subsidiary for
the benefit of the Borrower to be used only for the Business.  All advances to
the Borrower and all payments to the Lender will be made by wire transfer of
immediately available funds using their respective wiring instructions set forth
on Schedule 2.

 

3.                                     Closing.  The initial advance of
$50,000,000.00 under the initial Note will be made on the execution and delivery
of the Loan Documents and satisfaction by the Borrower or waiver by the Lender
of the conditions of lending set forth in paragraph 5 (the “Initial Closing”). 
Subject to the satisfaction of the applicable conditions, on each of June 29,
2012, and June 28, 2013, the Lender will make additional advances of
$50,000,000.00 and will be issued an additional Note, each, on the terms and
conditions set forth in this Agreement (each, a “Subsequent Closing,” and
together with the Initial Closing, each, a “Closing”).

 

4.                                     Convertible Promissory Notes.  The
Borrower and the Lender agrees that the Lender will have no obligation to
re-advance any amounts paid or prepaid on each Note issued hereunder.  Each such
Note will be payable on the following terms:

 

4.1.                             Interest.  Except as otherwise provided in the
Note, the Note will bear interest from the date of the advance thereunder until
payment in full at the per annum rate of 7.5% payable on each Interest Payment
Date.  Except as provided in this Agreement all interest will be paid in
immediately available funds on the designated Interest Payment Date.  All
interest will be computed for the actual number of days elapsed on the basis of
a year consisting of 360 days.

 

4.2.                             Repayment.  Provided there is no Default, the
entire unpaid principal balance of each Note and all accrued and unpaid interest
thereon will be due and payable on the earliest of: (a) the Maturity Date; or
(b) the 31st Trading Day following the Effective Date.  The Borrower will not
have the right to prepay this Note, in whole or in part.  All payments will be
applied first to accrued and unpaid interest and second to the principal
balance.

 

4.3.                             Optional Repayment in Common Stock. 
Notwithstanding the terms of paragraph 4.2, by a written notice to Lender on or
before the Maturity Date of a Note, the Borrower may elect, in the Borrower’s
sole discretion, to pay all or any part of the principal and interest due under
such Note by delivering to the Lender the number of shares of Common Stock equal
to the quotient of: (a) the sum of: (i) the principal to be paid in Common
Stock; and (ii) the interest to be paid in Common

 

7

--------------------------------------------------------------------------------


 

Stock; and (b) the VWAP for the Common Stock for the immediately prior twenty
Trading Days before the Maturity Date.  Notwithstanding the previous sentence,
if the Borrower elects to pay all or any portion of the principal and interest
due under any Note pursuant to this paragraph 4.3, the issuance of Common Stock
in repayment of that Note will be subject solely to the volume restrictions on
issuance set forth in the first sentence of paragraph 6.3.2 with the balance of
such repayment made on successive Trading Days subject solely to such volume
restrictions (without regard to the balance of paragraph 6.3) and will be
effected as an exchange pursuant to the procedures set forth in paragraph 6.4.

 

5.                                       Conditions of Lending.  The obligation
of the Lender to perform this Agreement at each Closing is subject to the
performance of the following conditions:

 

5.1.                              Loan Documents.  At the Initial Closing, the
Loan Documents will have been duly executed, acknowledged (where appropriate)
and delivered to the Lender by the Borrower, all in form and substance
satisfactory to the Lender.

 

5.2.                              Authority.  The Lender will have received:
(a) certified copies of the Borrower’s Certificate of Incorporation and Bylaws,
complete with all amendments thereto and certificates to be filed in connection
therewith; (b) certified copies of the LNG Subsidiary’s Certificate of Formation
and Limited Liability Company Agreement with all amendments thereto and
certificates to be filed in connection therewith; (c) satisfactory evidence that
each of the Borrower and LNG Subsidiary is qualified to do business and in good
standing each in each jurisdictions listed on Schedule 5.2; and (d) certified
copies of resolutions and other documents reasonably required to authorize the
execution, delivery and performance of the Loan Documents and other instruments
provided for herein, all in form and substance reasonably satisfactory to the
Lender.

 

5.3.                              No Default.  There will have occurred and be
continuing no event of Default as of the date of such closing.

 

5.4.                              Other Documents.  The Borrower will have
executed and delivered or caused to be amended such other documents and
instruments as the Lender may reasonably request including, without implied
limitation, a compliance certificate in form reasonably acceptable to the
Lender’s counsel.

 

5.5.                              Approvals.  At the Initial Closing, the
Borrower will have obtained any required consent of the Borrower’s other lenders
to the Loan Documents and Loan to be made at that Closing.

 

5.6.                              Closing Certificate.  At the Initial Closing,
the Lender will have received a certificate from the Borrower’s president (or
equivalent officer) certifying that the Borrower’s representations and
warranties contained in this Agreement are true and correct as of such Closing,
except for representations and warranties as of a date certain, which will be
certified as correct as of that date certain.

 

8

--------------------------------------------------------------------------------


 

5.7.                              Representations and Warranties.  At the
Initial Closing, each of the representations and warranties made by Borrower in
or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date.

 

5.8.                              Opinion Letter.  At the Initial Closing, the
Lender will have received the opinion of Morrison & Foerster LLP, counsel for
the Borrower, dated as of the Closing Date, in substantially the form attached
to this Agreement as Exhibit B.

 

6.                                       Exchange Events.  The Note will be
exchangeable for Common Stock as follows:

 

6.1.                             Voluntary Exchange.  The Lender has the right
to exchange all or any portion of the principal and accrued and unpaid interest
with respect to each Note at the Conversion Price for fully paid and
nonassessable shares of Common Stock and cash in lieu of fractional shares as
described in paragraph 6.4 upon written notice to Borrower.

 

6.2.                             Exchange on Fundamental Change. If: (a) a
Fundamental Change occurs; (b) the Market Value for the period ending on the
Effective Date is less than the Conversion Price; and (c) the Lender so elects
by delivering written notice to Borrower during the period beginning on the
first Trading Day after the Effective Date and ending on the Expiration Date,
then, in lieu of repayment as provided in paragraph 4.2, the Lender will have
the one-time option to exchange some or all principal and accrued and unpaid
interest with respect to each Note at the Adjusted Conversion Price for fully
paid and nonassessable shares of Common Stock and cash in lieu of fractional
shares as described in paragraph 6.4.  The Borrower must deliver a Fundamental
Change Notice to the Lender not later than five days following the Effective
Date.

 

6.3.                             Mandatory Exchange.  At any time after the
second anniversary of each Closing, if  the Closing Price of the Common Stock is
greater than or equal to 140% of the Conversion Price then in effect for at
least 20 Trading Days in any consecutive 30 Trading Day Period, then the
Borrower may require the Lender to exchange all or any portion of the principal
and accrued and unpaid interest advanced at that Closing at the Conversion Price
for fully paid and nonassessable shares of Common Stock and cash in lieu of
fractional shares as described in paragraph 6.4.

 

6.3.1                       Mandatory Exchange Notice.  The Borrower must
deliver a Mandatory Exchange Notice to the Lender that the Borrower intends to
exercise the Borrower’s right to require exchange pursuant to this paragraph 6.3
specifying the date that the Borrower elects to require the exchange (the
“Mandatory Exchange Date”) which must be within five days of such notice.

 

6.3.2                       Exchange Restrictions.  Notwithstanding the balance
of this paragraph 6.3, beginning on the Mandatory Exchange Date, and each
subsequent consecutive Trading Day thereafter, the amount of principal and
interest exchanged for Common Stock will not exceed 15% of the average daily

 

9

--------------------------------------------------------------------------------


 

trading volume of the Common Stock of the Borrower computed for the 30-day
period immediately prior to such conversion.  No such conversion will occur on
any Trading Day on which Forced Conversion Conditions are not satisfied.  The
mandatory conversion provisions of this paragraph 6.3 will continue to apply
only upon each successive Trading Day after the Mandatory Exchange Date upon
which the Forced Conversion Conditions are satisfied until all of the principal
and interest that can be required to be exchanged for Common Stock pursuant to
this paragraph 6.3 has been exchanged for Common Stock pursuant to this
paragraph 6.3.

 

6.3.3                       Interest.  Notwithstanding the provisions of
paragraph 6.4, any accrued and unpaid interest not exchanged pursuant to this
paragraph 6.3 that accrued prior to the Mandatory Exchange Date will be due and
payable on the next Interest Payment Date.

 

6.4.                             Mechanism for Exchange.  Each exchange of
principal or interest due under the Note pursuant to paragraphs 4.3, 6.1, 6.2 or
6.3 (each, an “Exchange Event”) will be deemed to have been effective on written
notice of the related Exchange Event, whether or not the Note has been
surrendered to the Borrower and the applicable amount of the Note will be deemed
satisfied and all rights with respect to the amount of the Note deemed satisfied
will cease and terminate, including, without limitation, the right to accrue and
be paid interest on any applicable Note. The Lender agrees that on the exchange
of the entire unpaid principal amount of any one of the Notes plus all accrued
and unpaid interest thereon, the Lender will deliver the original Note or Notes
to the Borrower.  At the time any exchange has been effected, the Lender will
credit the principal amount and interest of the Note that has been exchanged
upon issuance to the Lender of the applicable number of shares of the Borrower’s
Common Stock.  The Borrower will deliver to the Lender a certificate or
certificates representing the number of shares of the Common Stock issuable by
reason of such exchange in the name of the Lender or one of its Affiliates and
in such denomination or denominations as the Lender may specify upon receipt (if
required) of the original Note or Notes being exchanged.  The issuance of the
certificates in connection with the exchange of any portion of the principal
amount of the Note to Common Stock of the Borrower will be made without charge
to the Lender for any issuance tax or other cost incurred by the Borrower in
connection with such exchange.  Each exchange (other than an exchange under
paragraph 4.3) will entitle the Lender to receive the number of shares of the
Borrower’s Common Stock equal to the quotient of: (a) the amount of principal
and interest to be exchanged; divided by (b) the Conversion Price or Adjusted
Conversion Price then in effect, as applicable.  Notwithstanding the foregoing
sentence, no fractional shares will be issued in any exchange.  If the Lender
would be entitled to receive a fractional share, the Borrower will pay to the
Lender cash equal to the product of: (y) the Conversion Price; and (z) the
fraction of a share that would otherwise have been issued but for the
prohibition on issuing fractional shares pursuant to this paragraph 6.4.

 

10

--------------------------------------------------------------------------------


 

6.5.                             Legends.  The Lender understands that the
certificates or other instruments representing the Exchange Shares shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

The legend set forth above shall be removed from the Exchange Shares and the
Borrower shall issue a certificate without such legend to the holder of the
Exchange Shares upon which it is stamped, if, unless otherwise required by state
securities laws, (a) such Exchange Shares are registered for resale under the
1933 Act, (b) in connection with a sale, assignment or other transfer, such
holder provides the Borrower with an opinion of a law firm reasonably acceptable
to the Borrower, in a form reasonably acceptable to the Borrower, to the effect
that such sale, assignment or transfer of the Exchange Shares may be made
without registration under the applicable requirements of the 1933 Act; or
(c) such holder provides the Borrower with reasonable assurance that the
Exchange Shares can be sold, assigned or transferred pursuant to Rule 144 or
Rule 144A of the Securities Act.

 

6.6.                             Adjustments to Conversion Price.  While any
part of any Note remains outstanding, if the Borrower: (a) pays a stock dividend
or otherwise makes a distribution or distributions payable in shares of Common
Stock with respect to the then outstanding shares of the Borrower’s Capital
Stock; (b) subdivides outstanding shares of Common Stock into a larger number of
shares; or (c) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, then the Conversion
Price and Reference Price will be adjusted by multiplying the Conversion Price
and the Reference Price, respectively, by the quotient of: (y) the number of
shares of Common Stock issued and outstanding immediately before such event;
divided by (z) the number of shares of Common Stock issued and outstanding
immediately after such event.  Any adjustment made pursuant to this paragraph
6.6 will be effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution or immediately
after the Effective Date in the case of a subdivision or combination.  Upon the
occurrence of any adjustment described in this paragraph 6.6, the Borrower will
deliver an Adjustment Notice.

 

11

--------------------------------------------------------------------------------


 

6.7.                             Limitation on Exchange.  Notwithstanding any
other provision of this Agreement, in no event will the Lender be required to
exchange principal and interest for a number of shares of Common Stock that
would cause the Lender to hold a “significant ownership” interest, as defined in
26 U.S.C. § 613A or Treasury Regulations § 1.613A.7(m), in the Borrower, unless
and to the extent: (a) the Lender receives a private letter ruling from the
Internal Revenue Service in form and substance satisfactory to the Lender, in
the Lender’s sole discretion, indicating that the Lender’s owning a “significant
ownership” interest in the Borrower will not affect the Lender’s classification
as an independent producer of petroleum products (the “Private Letter Ruling”)
and the facts upon which the Private Letter Ruling are based continue to exist
in relevant part and are applicable to the transactions contemplated hereby; or
(b) the applicable provisions of the Internal Revenue Code or Treasury
Regulations are repealed or otherwise rendered inapplicable to the Lender as
determined in the sole discretion of the Lender.  The Lender agrees to use
commercially reasonable efforts to obtain the Private Letter Ruling as soon as
possible and to ensure that the facts upon which the Private Letter Ruling are
based continue to exist in relevant part.

 

7.                                       Covenants.  Until payment in full of
the Note, unless the Lender otherwise consents in writing, the Borrower will
perform or cause to be performed the following:

 

7.1.                             Notice of Default.  The Borrower will give
prompt written notice to the Lender of its actual knowledge of any Default under
the Loan Documents.

 

7.2.                             Corporate Existence.  The Borrower will take
the necessary steps to preserve the corporate existence of the Borrower and the
LNG Subsidiary and their respective rights to conduct business in those states
in which the nature of the properties or businesses of the Borrower or the LNG
Subsidiary, as applicable, requires qualification to do business therein, and
will comply in all material respects with all valid and applicable statutes,
rules and regulations.  The jurisdictions set forth on Schedule 5.2 are all the
jurisdictions where the Borrower and the LNG Subsidiary are required to register
to do business where the failure to so qualify would have a Material Adverse
Effect on the Borrower or the LNG subsidiary.

 

7.3.                             Insurance.  The Borrower shall provide or cause
to be provided, for itself and each of its Subsidiaries, insurance against loss
or damage of the kinds that, in the reasonable, good faith opinion of the
Borrower, are adequate and appropriate for the conduct of the business of the
Borrower and such Subsidiaries in a reasonably prudent manner, with reputable
insurers or with the government of the United States or an agency or
instrumentality thereof, in such amounts, with such deductibles, and by such
methods as shall be customary, in the reasonable, good faith opinion of the
Borrower, for corporations similarly situated in the industry.

 

12

--------------------------------------------------------------------------------


 

7.4.                             Compliance with Obligations.  The Borrower will
perform and observe, or cause to be performed or observed as the case may be,
all of its and its Subsidiaries’ material obligations pursuant to the terms,
agreements and covenants of their respective certificates of incorporation,
other formation documents and this Agreement.

 

7.5.                             Reservation.  The Borrower will take whatever
actions are required to ensure that a sufficient number of shares of Common
Stock have been reserved and are available for issuance as Exchange Shares
pursuant to the terms of the Loan Documents.

 

7.6.                             Replacement.  The Borrower will issue a new
Note or stock certificate in place of any previously issued instrument alleged
to have been lost, stolen or destroyed, upon such terms and conditions as the
Borrower’s board of directors may prescribe, including the presentation of
reasonable evidence of such loss, theft or destruction (provided that an
affidavit of the Lender will be satisfactory for such purpose) and the giving of
such indemnity as the Borrower’s board of directors may reasonably request for
the protection of the Borrower or any transfer agent or registrar (provided that
as to the Lender, its own indemnification agreement will under all circumstances
be satisfactory and no bond will be required).  On surrender of any previously
issued instrument described above that has been mutilated, the Borrower will
issue a new instrument in place thereof.

 

7.7.                             Taxes and Other Obligations.  Except as set
forth on Schedule 7.7, the Borrower and each of its Subsidiaries’ will (a) pay
and discharge all material taxes, assessments, interest on taxes and
governmental charges against them or against any of their properties, upon the
respective dates when due, except (i) to the extent that such material taxes,
assessments, interest on taxes, installments and governmental charges are
contested in good faith and by appropriate proceedings or (ii) as would not be
reasonably expected to have a Material Adverse Effect; and (b) take all
necessary actions to prevent any material tax lien from attaching to any of
their properties, except tax liens contested in good faith and by appropriate
proceedings.

 

7.8.                             Use of Proceeds.  The Borrower will cause the
LNG Subsidiary not to use the Loan proceeds for any reason other than: (a) to
pay the Borrower’s expenses in connection with documenting the Loan; (b) for
expenditures relating to LNG Subsidiary’s pursuing the Business; (c) paying
interest or principal on the Loan; and (d) paying any other Business related
expenditures of the LNG Subsidiary.  The advances under the Notes may not,
without the Lender’s prior written consent, be used for any purpose other than
as set forth in the preceding sentence.  Except as provided in clauses (a) and
(c) of this paragraph 7.8, the Borrower will cause the LNG Subsidiary not to
make any distributions of cash or property with respect to the equity of the LNG
Subsidiary to any Person.

 

13

--------------------------------------------------------------------------------


 

7.9.                             LNG Subsidiary Activities.  The Borrower will
cause the LNG Subsidiary: (a) not to engage in any activities other than the
Business; and (b) to diligently pursue the development and operation of the
Business.  The Borrower will deliver reports to the Lender, not less often than
quarterly, indicating the financial performance of the LNG Subsidiary, the
number of LNG stations completed, under construction and presently planned for
construction together with such other information the Lender reasonably
requests.

 

7.10.                       Form D and Blue Sky Filings.  The Borrower will file
a Form D with respect to the Note and Exchange Shares as required under
Regulation D and to provide a copy thereof to the Lender when filed.  The
Borrower will make all filings and reports as it reasonably determines are
necessary relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date, except in cases where the Borrower would be required
to qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction.

 

7.11.                       Listing.  The Borrower will promptly secure the
listing of all of the Exchange Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and will maintain, so long as
any other shares of Common Stock will be so listed, such listing of all Exchange
Shares from time to time issuable under the terms of the Loan Documents.  The
Borrower will maintain the Common Stock’s authorization for quotation on the
NASDAQ or the NYSE.  Neither the Borrower nor any of its Subsidiaries will take
any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the NASDAQ. The Borrower will pay all fees and
expenses in connection with satisfying its obligations under this paragraph
7.11.

 

7.12.                       Certain Fees and Expenses.  The Borrower will pay
all transfer agent fees, stamp or transfer taxes and other taxes (not including
income or similar taxes) and duties levied in connection with the sale and
issuance of the Exchange Shares.  Except as otherwise expressly set forth in the
Loan Documents, each party to this Agreement will bear its own fees and expenses
in connection with the Loan (including, without limitation, each party’s legal,
accounting and other expenses).

 

8.                                       Public Statements.  The Borrower and
Lender agree not to issue or cause the publication of any press release or other
announcement with respect to the transactions contemplated by this Agreement
without the prior consent of the other party, unless such party determines,
after consultation with counsel, that it is required by an applicable statute,
ordinance, rule or regulation or by any listing agreement with or the listing
rules of a national securities exchange or trading market to issue or cause the
publication of any press release or other announcement with respect to the
transactions contemplated by this Agreement, in which event such party will
endeavor, on a basis reasonable under the circumstances, to provide a meaningful
opportunity to the other party to review and comment upon such press release or
other announcement and will give due consideration to all reasonable additions,
deletions or changes suggested thereto.

 

14

--------------------------------------------------------------------------------


 

9.                                       Borrower’s Representations and
Warranties.  In order to induce the Lender to enter into the Loan Documents, the
Borrower represents and warrants to the Lender as follows:

 

9.1.                             Organization and Qualification.  Each of the
Borrower and its Subsidiaries are entities duly incorporated or organized, as
the case may be, and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, as applicable, and
have the requisite power and authority to own their properties and to carry on
their business as now being conducted.  Each of the Borrower and its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect.  The
Borrower has no Subsidiaries except as set forth on Schedule 9.1 or as disclosed
in the SEC Documents.

 

9.2.                             Authorization; Enforcement; Validity.  The
Borrower has the requisite corporate power and authority to enter into and
perform its obligations under the Loan Documents and to issue the Exchange
Shares in accordance with the terms of the Loan Documents.  The execution and
delivery of the Loan Documents by the Borrower and the consummation by the
Borrower of the transactions contemplated by the Loan Documents have been duly
authorized by the Borrower’s Board of Directors and no further filing, consent
or authorization is required by the Borrower, its Board of Directors or its
stockholders.  The Loan Documents have been duly executed and delivered by the
Borrower, and constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

 

9.3.                             Issuance of Securities.  The Exchange Shares
have been duly reserved for issuance, are duly authorized and, upon issuance in
accordance with the terms hereof, will be validly issued and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof and the Exchange Shares will be fully paid and nonassessable with the
holders being entitled to all rights accorded to a holder of Common Stock. 
Assuming the accuracy of each of the representations and warranties set forth in
paragraph 10 of this Agreement, the offer and issuance by the Borrower of the
Note and the Exchange Shares are exempt from registration under the Securities
Act and will be issued in compliance with all applicable federal and state
securities laws.

 

9.4.                             No Conflicts.  The execution, delivery and
performance of the Loan Documents by the Borrower and the consummation by the
Borrower of the transactions contemplated hereby and thereby will not (a) result
in a violation of any certificate of incorporation, certificate of formation,
any certificate of

 

15

--------------------------------------------------------------------------------


 

designations or other constituent documents of the Borrower or any of its
Subsidiaries, any capital stock of the Borrower or any of its Subsidiaries or
bylaws of the Borrower or any of its Subsidiaries; (b) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Borrower or any of its Subsidiaries is a party; or
(c) result in a violation of any applicable law, rule, regulation, order,
judgment or decree, including without limitation, federal and state securities
laws and regulations and the rules and regulations of NASDAQ or any other
national securities exchange applicable to the Borrower or any of its
Subsidiaries or by which any property or asset of the Borrower or any of its
Subsidiaries is bound or affected, except in the cases of clauses (b) and
(c) such as would not reasonably be expected to have a Material Adverse Effect.

 

9.5.                             Consents.  Assuming the accuracy of the
representations and warranties set forth in paragraph 10 of this Agreement, the
Borrower is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Loan Documents, in each case in accordance with the terms hereof or thereof,
other than (a) any consent, authorization or order that has been obtained as of
the date hereof; (b) any filing or registration that has been made as of the
date hereof; or (c) any filings which may be required to be made by the Borrower
with the SEC, state securities administrators or NASDAQ, subsequent to the
Closing.  The Borrower is not in violation of the listing requirements of
NASDAQ.

 

9.6.                             No General Solicitation.  Neither the Borrower
nor any of its Subsidiaries, or to the Borrower’s knowledge, any of its or
their  Affiliates, nor any Person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities.  The
Borrower will be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for Persons engaged
by the Lender or its investment advisor) relating to or arising out of the
transactions contemplated hereby.  The Borrower acknowledges that it has engaged
the Advisors as advisors in connection with the sale of the Securities.

 

9.7.                             No Integrated Offering.  None of the Borrower,
its Subsidiaries, any of their Affiliates, or any Person acting on their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Securities under the Securities Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Securities to require approval of stockholders of the Borrower
for purposes of any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations

 

16

--------------------------------------------------------------------------------


 

of any exchange or automated quotation system on which any of the securities of
the Borrower are listed or designated.  None of the Borrower, its Subsidiaries,
their affiliates and any Person acting on their behalf will take any action or
steps referred to in the preceding sentence that would require registration of
the issuance of any of the Securities under the Securities Act or cause the
offering of the Securities to be integrated with other offerings for purposes of
any such applicable stockholder approval provisions.

 

9.8.                             SEC Documents; Financial Statements.  During
the two (2) years prior to the date hereof, the Borrower has timely filed all
appropriate SEC Documents.  As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC (solely to the extent any information contained in such
SEC Documents has not been amended, modified, supplemented, corrected, rescinded
or otherwise withdrawn in subsequent material filed by the Borrower with the
SEC), contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective filing dates, the financial
statements of the Borrower included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (a) as may
be otherwise indicated in such financial statements or the notes thereto; or
(b) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Borrower as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments and to the extent that such unaudited statements exclude
footnotes).  To the best of the Borrower’s knowledge, no other information
provided by the Borrower to the Lender which is not included in the SEC
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are or were made not misleading; provided,
however, the Borrower makes no representations or warranties regarding any
projections, forecasts or other forward looking statements.  KPMG LLP, which has
reported on the consolidated financial statements and schedules contained in the
SEC Documents, are registered independent public accountants as required by the
Securities Act and the rules and regulations promulgated thereunder and by the
rules of the Public Accounting Oversight Board.

 

17

--------------------------------------------------------------------------------


 

9.9.                             Absence of Certain Changes.  Since December 31,
2010, other than as set forth on Schedule 9.9 or as disclosed in the SEC
Documents, (a) there has been no material adverse change and no material adverse
development in the business, properties, operations, condition (financial or
otherwise) or results of operations of the Borrower or its Subsidiaries; (b) the
Borrower and its Subsidiaries have not paid or declared any dividends or other
distributions with respect to their capital stock; and (c) there has not been
any change in the capital stock of the Borrower or its Subsidiaries other than
grants, exercises, terminations, or forfeitures of securities under the
Borrower’s equity or compensation plans.

 

9.10.                       No Undisclosed Events, Liabilities, Developments or
Circumstances.  Except for the Loan pursuant to this Agreement, no event,
liability, development or circumstance has occurred or exists with respect to
the Borrower or its Subsidiaries or their respective business, properties,
prospects, operations or financial condition, that would be required to be
disclosed by the Borrower under applicable securities laws on a registration
statement on Form S-1 filed with the SEC or financial statements and related
footnotes according to GAAP relating to an issuance and sale by the Borrower of
its Common Stock and which has not been publicly announced or disclosed.

 

9.11.                       Conduct of Business; Regulatory Permits.  Neither
the Borrower nor any of its Subsidiaries is in material violation of any term of
or in default under its Certificate of Incorporation or the Bylaws or their
organizational charter or bylaws, respectively.  Except as described in the SEC
Documents, neither the Borrower nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Borrower or its Subsidiaries, except for possible violations
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  During the past two (2) years prior to the date
hereof, (a) the Common Stock has been designated for quotation or included for
listing on NASDAQ; (b) trading in the Common Stock has not been suspended by the
SEC or NASDAQ; and (c) the Borrower has received no communication, written or
oral, from the SEC or NASDAQ regarding the suspension or delisting of the Common
Stock from NASDAQ.  Except as described in the SEC Documents, the Borrower and
its Subsidiaries hold, and are operating in material compliance with the
Permits, and all of the Permits are in full force and effect.  Except as
described in the SEC Documents, neither the Borrower nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such Permit which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a Material Adverse Effect.

 

9.12.                       Foreign Corrupt Practices.  Neither the Borrower
nor, to the Borrower’s knowledge, any director, officer, agent, employee or
other Person acting on behalf of the Borrower has, in the course of its actions
for, or on behalf of, the Borrower: (a) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

 

18

--------------------------------------------------------------------------------


 

9.13.                       Sarbanes-Oxley Act.  The Borrower is in material
compliance with all applicable requirements of the Sarbanes-Oxley Act of 2002
that are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are effective as of the date
hereof.

 

9.14.                       Transactions With Affiliates.  Except as set forth
in the SEC Documents, none of the executive officers or directors of the
Borrower is presently a party to any transaction with the Borrower (other than
for ordinary course services as executive officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such executive officer or
director or, to the knowledge of the Borrower, any corporation, partnership,
trust or other entity in which any such executive officer or director has a
substantial interest or is an officer, director, trustee or partner.

 

9.15.                       Equity Capitalization.  As of June 30, 2011, the
authorized capital stock of the Borrower consists of 149,000,000 shares of
Common Stock and 1,000,000 shares of preferred stock.  As of the date hereof, no
shares of preferred stock are issued and outstanding.  As of June 30, 2011,
(x) 70,317,747 shares of Common Stock were issued and outstanding,
(y) 14,349,383 shares were reserved for issuance pursuant to the Borrower’s
equity incentive plans (including 10,802,152 shares reserved for issuance
pursuant to outstanding options and 3,547,231 shares reserved for future grant),
and (z) 17,130,682 shares reserved for issuance pursuant to outstanding
warrants.  All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable.  Except as set forth above
in this paragraph 9.15 or on Schedule 9.15, or as disclosed in the SEC
Documents: (a) none of the Borrower’s capital stock is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by the Borrower; (b) there are no outstanding options, warrants,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Borrower or any of its Subsidiaries,
or contracts, commitments, understandings or arrangements by which the Borrower
or any of its Subsidiaries is or may become bound to issue additional capital
stock of the Borrower or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Borrower or any of its Subsidiaries;
(c)there are no agreements or arrangements under which the Borrower or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the Securities Act; (d) there are no outstanding securities or instruments
of the Borrower or any of its Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings or
arrangements by which the Borrower

 

19

--------------------------------------------------------------------------------


 

or any of its Subsidiaries is or may become bound to redeem a security of the
Borrower or any of its Subsidiaries; (e) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; and (f) the Borrower does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.  The Borrower has furnished or made available to the Lender upon
the Lender’s request, true, correct and complete copies of the Certificate of
Incorporation and Bylaws and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.

 

9.16.                       Indebtedness and Other Contracts.  Except as
disclosed in Schedule 9.16 or in the SEC Documents, neither the Borrower nor any
of its Subsidiaries: (a) has any  outstanding Indebtedness to any one Person or
group of Affiliated Persons in excess of $10,000,000.00; or (b) is in violation
of any term of or in default under any contract, agreement or instrument
relating to any Indebtedness, except where such violations and defaults would
not result, individually or in the aggregate, in a Material Adverse Effect.  Any
Indebtedness of the Borrower or any of its Subsidiaries required to be disclosed
in the SEC Documents has been so disclosed.

 

9.17.                       Absence of Litigation.  Except as set forth in
Schedule 9.17 or as disclosed in the SEC Documents, there is no action, suit,
proceeding, inquiry or investigation before or by NASDAQ, any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries that would reasonably be expected to have a Material
Adverse Effect.

 

9.18.                       Insurance.  The Borrower and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Borrower
believes to be prudent and customary in the businesses in which the Borrower and
its Subsidiaries are engaged.

 

9.19.                       Employee Relations.  Neither the Borrower nor any of
its Subsidiaries is a party to any collective bargaining agreement or employs
any member of a union.  The Borrower and its Subsidiaries believe that their
relations with their employees are good.  No named executive officer of the
Borrower or any of its Subsidiaries has notified the Borrower or any such
Subsidiary that such officer intends to leave the Borrower or any such
Subsidiary or otherwise terminate such officer’s employment with the Borrower or
any such Subsidiary.

 

9.20.                       Labor Laws.  The Borrower and its Subsidiaries, to
their knowledge, are in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

20

--------------------------------------------------------------------------------


 

9.21.        Title.  Except as set forth in Schedule 9.21 or as disclosed in the
SEC Documents, the Borrower and its Subsidiaries have good and marketable title
in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Borrower and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Borrower and any of its Subsidiaries.  Any real property and facilities held
under lease by the Borrower and any of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Borrower and its Subsidiaries.

 

9.22.        Intellectual Property Rights. The Borrower and its Subsidiaries
own, possess or can acquire on reasonable terms sufficient trademarks, trade
names, patent rights, copyrights, domain names, licenses, approvals, trade
secrets and other similar rights (collectively, “Intellectual Property Rights”)
reasonably necessary to conduct their businesses as now conducted; except to the
extent failure to own, possess or acquire such Intellectual Property Rights
would reasonably be expected to result in a Material Adverse Effect.  Neither
the Borrower nor any of its Subsidiaries has received any notice of infringement
or conflict with asserted Intellectual Property Rights of others.  Except as
disclosed in the SEC Documents or as would not be reasonably likely to result,
individually or in the aggregate, in a Material Adverse Effect, (a) to the
Borrower’s knowledge, there is no infringement, misappropriation or violation by
third parties of any of the Intellectual Property Rights owned by the Borrower;
(b) there is no pending or, to the Borrower’s knowledge, threatened action,
suit, proceeding, investigation, inquiry or claim by others challenging the
rights of the Borrower and its Subsidiaries in or to any such Intellectual
Property Rights; (c) the Intellectual Property Rights owned by the Borrower and
its Subsidiaries and, to the Borrower’s knowledge, the Intellectual Property
Rights licensed to the Borrower and its Subsidiaries have not been adjudged by a
court of competent jurisdiction invalid or unenforceable, in whole or in part,
and there is no pending or, to the Borrower’s knowledge, threatened action,
suit, proceeding or claim by others challenging the validity or scope of any
such Intellectual Property Rights; and (d) there is no pending or, to the
Borrower’s knowledge, threatened action, suit, proceeding or claim by others
that the Borrower or its Subsidiaries infringe, misappropriate or otherwise
violate any Intellectual Property Rights or other proprietary rights of others,
and the Borrower and its Subsidiaries have not received any written notice of
such claim.

 

9.23.        Environmental Laws.  Except as described in the SEC Documents, the
Borrower and its Subsidiaries (a) are in compliance with any and all applicable
Environmental Laws; (b) have received all Permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as currently conducted; and (c) are in compliance with all terms and
conditions of any such Permit, license or approval where, in each of the
foregoing clauses (a), (b) and (c), the failure to so comply would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

21

--------------------------------------------------------------------------------


 

9.24.        Tax Status.  Except as set forth in Schedule 9.24 or as disclosed
in the SEC Documents, and except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect, the
Borrower and each of its Subsidiaries (a) has made or filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject or has properly requested extensions
thereof; (b) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith; and
(c) has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  Except as set forth in Schedule 9.24 or as disclosed in
the SEC Documents, there are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction.

 

9.25.        Internal Accounting and Disclosure Controls.  The Borrower and each
of its Subsidiaries maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (a) transactions are executed in accordance
with management’s general or specific authorizations; (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
and liability accountability; (c) access to assets or incurrence of liabilities
is permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets and liabilities is
compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any difference.  The Borrower
maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the Exchange Act) that are effective at the reasonable
assurance level to ensure that information required to be disclosed by the
Borrower in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Borrower in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Borrower’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.

 

9.26.        Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Borrower and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Borrower
in the SEC Documents or financial statements and related footnotes according to
GAAP and is not so disclosed.

 

22

--------------------------------------------------------------------------------


 

9.27.        Investment Company Status.  The Borrower is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
a company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

9.28.        Form S-3 Eligibility.  The Borrower is eligible to register the
Exchange Shares for resale by the Lender using Form S-3 promulgated under the
Securities Act.

 

9.29.        Manipulation of Price.  The Borrower has not, and to its knowledge
no one acting on its behalf has, taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Borrower to facilitate the sale or resale of any of the
Securities.

 

9.30.        ERISA Compliance.  The Borrower and its Subsidiaries and any
“employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Borrower and its Subsidiaries are in compliance in all material respects
with ERISA. No “reportable event” (as defined under ERISA) has occurred with
respect to any “employee benefit plan” established or maintained by the Borrower
and its Subsidiaries.

 

9.31.        Money Laundering Laws. The operations of the Borrower and its
Subsidiaries are, and have been conducted at all times, in compliance with
applicable Money Laundering Laws and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Borrower or any of its Subsidiaries with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Borrower, threatened.

 

9.32.        OFAC. Neither the Borrower nor any of its Subsidiaries nor, to the
Borrower’s knowledge, any director, officer, agent, employee, Affiliate or
Person acting on behalf of the Borrower or any of its Subsidiaries is currently
subject to any U.S. sanctions administered by OFAC; and the Borrower will not
directly or indirectly use the proceeds of this offering, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person or entity, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

 

9.33.        Survival of Representations.  All representations and warranties
made by the Borrower herein will survive the delivery of the Loan Documents and
the making of the loans evidenced thereby solely for purposes of paragraph 11.4,
and any investigation at any time made by or on behalf of the Lender will not
diminish the Lender’s right to rely thereon.

 

10.           Lender’s Representations and Warranties.  The Lender represents
and warrants to the Borrower as follows:

 

23

--------------------------------------------------------------------------------


 

10.1.        Organization and Standing.  The Lender is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Oklahoma.

 

10.2.        Authorization; Power.  The Lender has all requisite legal power to
execute, deliver and perform this Agreement.  The Lender has taken all necessary
action for the authorization, execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated thereby.  This
Agreement constitutes a legal, valid and binding obligation of the Lender, which
is enforceable against the Lender in accordance with its terms.

 

10.3.        Investment Representations.  The Lender understands that the Note
and the Exchange Shares to be issued upon an exchange of the Note are restricted
securities which are not registered under the Securities Act.  The Lender also
understands that the Note is being offered and sold pursuant to an exemption
from registration contained in the Securities Act based in part upon the
Lender’s representations contained in this Agreement.  The Lender hereby
represents and warrants as follows:

 

10.3.1      Economic Risk.  The Lender has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Borrower so the Lender is capable of evaluating the merits and
risks of this transaction. The Lender understands that: (a) the investment
contemplated by this Agreement involves a substantial degree of risk; (b) the
Lender must bear the economic risk of this investment indefinitely unless the
interests to be acquired hereunder are registered pursuant to the Securities
Act, or an exemption from registration is available; and (c) the Borrower has no
present intention of registering the interests to be acquired hereunder.  The
Lender also understands that there is no assurance that any exemption from
registration under the Securities Act will be available and that, even if
available, such exemption may not allow the Lender to transfer any interests
acquired in connection with the Note or Exchange Shares.

 

10.3.2      Acquisition for Own Account.  The Lender is acquiring the Note for
such Lender’s own account for investment purposes only, and does not intend to
distribute the Note or Exchange Shares.

 

10.3.3      Protection.  The Lender represents that the Lender: (a) is an
accredited investor within the meaning of Regulation D promulgated under the
Securities Act; (b) has the capacity to protect its own interests in connection
with the transactions contemplated in this Agreement; and (c) is aware of no
publication of any advertisement in connection with the transactions
contemplated in this Agreement.

 

24

--------------------------------------------------------------------------------


 

10.3.4      Borrower Information.  The Lender has: (a) received and read all
information that the Lender has requested regarding the Borrower’s business,
management and financial affairs; (b) had the opportunity to discuss such
matters with directors, officers and management of the Borrower; (c) had the
opportunity to review the Borrower’s operations and facilities; and (d) had the
opportunity to ask questions of and receive answers from the Borrower and its
management regarding the terms and conditions of this investment.

 

10.3.5      Residence. The office of the Lender in which its investment decision
was made is located at the address of the Lender set forth in paragraph 14.2 and
no offer to purchase securities of the Borrower was made to the Lender outside
such jurisdiction.

 

11.           Default.  The Lender may terminate all of the Lender’s obligations
under the Loan Documents, accelerate the Note and declare the Note and all other
Indebtedness and obligations of the Borrower owing to the Lender to be due and
payable if any of the following events of default (a “Default”) occur and have
not been waived in writing by the Lender:

 

11.1.        Nonpayment of Principal.  The Borrower fails to pay when due any
principal of the Notes; or

 

11.2.        Nonpayment of Interest.  The Borrower fails to pay any installment
of interest on the Notes when due and payable; or

 

11.3.        Breach of Agreement.  The Borrower fails to perform or observe any
covenant contained in this Agreement; or

 

11.4.        Representations and Warranties.  Any representation or warranty
made to the Lender in paragraph 9 of this Agreement, in any schedule to this
Agreement or in any certificate delivered by the Borrower pursuant to this
Agreement proves to be false or erroneous in any material respect when made; or

 

11.5.        Bankruptcy.  The institution of bankruptcy, reorganization,
readjustment of any debt, liquidation or receivership proceedings by or against
the Borrower or LNG Subsidiary occurs under the Bankruptcy Code, as amended, or
any part thereof, or under any other laws, whether state or federal, for the
relief of debtors, now or hereafter existing which is not dismissed within sixty
(60) days of the institution thereof; or

 

11.6.        Insolvency.  Any admission by the Borrower or LNG Subsidiary that
the Borrower or LNG Subsidiary is unable to pay its debts as such debts mature
or an assignment for the benefit of the creditors of the Borrower or LNG
Subsidiary; or

 

11.7.        Judgment.  Entry by any court of a final judgment in an amount in
excess of $15,000,000.00 against the Borrower which is not discharged or stayed
within sixty (60) days thereof; or

 

11.8.        Receivership.  The appointment of a receiver or trustee for the
Borrower or LNG Subsidiary; or

 

25

--------------------------------------------------------------------------------


 

11.9.        Acceleration of Other Debt.  The acceleration of the maturity of
any indebtedness for borrowed money of the Borrower owing to any other Person in
an amount in excess of $20,000,000.00, provided however, if the documents
evidencing the accelerated indebtedness do not provide for a cure period prior
to acceleration and the Borrower causes the acceleration to be rescinded within
thirty (30) days after the date of acceleration, then the event of Default under
this paragraph 11.9 will be deemed to be cured as a result of such rescission of
acceleration within such thirty (30) day period.

 

If the Borrower cures or causes to be cured such Default within thirty (30) days
after receiving written notice thereof, the parties will be restored to their
respective rights and obligations under this Agreement as if no Default had
occurred, except that no right to cure will be given as to events of Default in
paragraphs 11.1, 11.5, 11.6, 11.7 or 11.9 of this Agreement.

 

12.           Subordination.  The Lender will execute and deliver customary
forms of subordination agreements requested from time to time by holders of
Senior Indebtedness in form and substance reasonably satisfactory to Lender and
such holder.

 

13.           Remedies.  On the occurrence of an event of Default which has not
been timely cured, the Lender may, at the Lender’s option:

 

13.1.        Acceleration of Note.  Declare all Notes and all sums due to the
Lender pursuant to the Loan Documents to be immediately due and payable,
whereupon the same will become forthwith due and payable and the Lender will be
entitled to proceed to selectively and successively enforce the Lender’s rights
under the Loan Documents or any other instruments delivered to the Lender in
connection with the Loan Documents.

 

13.2.        Waiver of Default.  The Lender may, by an instrument or instruments
in writing signed by the Lender, waive any Default which has occurred together
with any of the consequences of such Default and, in such event, the Lender and
the Borrower will be restored to their respective former positions, rights and
obligations hereunder.  Any Default so waived will, for all purposes of this
Agreement with respect to the Lender, be deemed to have been cured and not to be
continuing, but no such waiver will extend to any subsequent or other Default or
impair any consequence of such subsequent or other Default.

 

13.3.        Cumulative Remedies.  No failure on the part of the Lender to
exercise and no delay in exercising any right hereunder will operate as a waiver
thereof, nor will any single or partial exercise by the Lender of any right
hereunder preclude any other or further right of exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not alternative.

 

26

--------------------------------------------------------------------------------


 

14.           Miscellaneous.  It is further agreed as follows:

 

14.1.        Expenses.  Except as otherwise provided in this Agreement, the
Borrower and the Lender will each pay their own expenses in connection with the
transactions described in this Agreement and the preparation of the Loan
Documents.  The Borrower agrees to pay all reasonable out-of-pocket expenses
incurred by the Lender in connection with the enforcement of the Loan Documents
including, without limitation, reasonable attorneys’ fees.

 

14.2.        Notices.  All notices, requests and demands will be served by hand
delivery, telefacsimile, overnight courier or by registered or certified mail,
with return receipt requested, as follows:

 

27

--------------------------------------------------------------------------------


 

if to the Borrower:

Clean Energy Fuels Corp.

 

3020 Old Ranch Parkway, Suite 400

 

Seal Beach, California 90740

 

Telephone:

(562) 493-2804

 

Facsimile:

(562) 493-4956

 

Attention:

J. Nathan Jensen, Vice President and General Counsel

 

 

with a copy to:

Morrison & Foerster LLP

 

12531 High Bluff Drive, Suite 100

 

San Diego, California 92130

 

Telephone:

(858) 720-5100

 

Facsimile:

(858) 720-5125

 

Attention:

Steven G. Rowles, Esquire

 

 

if to the Lender:

Chesapeake NG Ventures Corporation

 

6100 North Western Avenue

 

Oklahoma City, Oklahoma 73118

 

Telephone:

(405) 935-6125

 

Facsimile:

(405) 849-6125

 

Attention:

Nick Dell’Osso, Executive Vice President and Chief Financial Officer

 

 

with a copy to:

Commercial Law Group, P.C.

 

5520 North Francis Avenue

 

Oklahoma City, Oklahoma 73118

 

Telephone:

(405) 232-3001

 

Facsimile:

(405) 232-5553

 

Attention:

Ray Lees

 

or at such other address as any party designates for such purpose in writing to
the other party.  Notices will be deemed to have been given on the date actually
received in the event of personal, telefacsimile or overnight courier delivery
or on the date three (3) days after notice is deposited in the mail, properly
addressed, postage prepaid.

 

14.3.        Severability.  If any one or more of the provisions contained in
any of the Loan Documents is determined to be invalid, illegal or unenforceable
in any respect in any jurisdiction, the validity, legality and enforceability of
such provision or provisions will not in any way be affected or impaired thereby
in any other jurisdiction, nor will the validity, legality and enforceability of
the remaining provisions contained in the Loan Documents in any way be affected
or impaired thereby.

 

14.4.        Construction and Venue.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the Guaranty will
be governed by the internal laws of the State of Delaware, without giving effect
to

 

28

--------------------------------------------------------------------------------


 

any choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the Delaware Court of
Chancery or, if no such state court has proper jurisdiction, the United States
District Court for the District of Delaware, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Nothing contained herein will be deemed to limit in any
way any right to serve process in any manner permitted by law.  EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

14.5.        No Waiver.  No advance of loan proceeds under the Loan Documents
will constitute a waiver of any of the Borrower’s representations, warranties,
conditions or covenants under the Loan Documents.

 

14.6.        Amendment; Entire Agreement.  The Loan Documents may not be
amended, altered, modified or changed verbally, but only by an agreement in
writing signed by the party against whom enforcement of any amendment, waiver,
change, modification or discharge is sought.  This Agreement, the Notes and the
other Loan Documents supersede all other prior oral or written agreements
between the Lender, the Borrower, their Affiliates and Persons acting on their
behalf with respect to the matters discussed herein and therein and constitute
the entire understanding of the parties with respect to the matters covered
herein or therein, and except as specifically set forth herein or therein,
neither the Borrower nor the Lender makes any representation, warranty, covenant
or undertaking with respect to such matters.

 

14.7.        Time.  Time is of the essence of this Agreement and each provision
of the other Loan Documents.

 

14.8.        Headings.  Except for the headings in paragraph 1, the headings of
this Agreement are for convenience, are not part of and will not affect the
interpretation of this Agreement.

 

14.9.        Counterparts.  This Agreement may be executed in two or more
counterparts, and it will not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof.  The counterpart will be
deemed an original, but all counterparts together will constitute one and the
same instrument.  The parties agree that a telefacsimile of this Agreement
signed by the parties will constitute an agreement in accordance with the terms
hereof as if all of the parties had executed an original of this Agreement.

 

29

--------------------------------------------------------------------------------


 

14.10.      Usury.  No provision of this Agreement, any other Loan Document or
any other instrument executed in connection herewith is intended or will be
construed to require or permit the payment or collection of interest at a rate
that exceeds the highest non-usurious lawful rate permitted by applicable law. 
If any excess of interest in such respect is provided for, or is adjudicated to
be so provided for, then: (a) the provisions of this paragraph 14.10 will govern
and control; (b) neither the Borrower nor the Borrower’s successors or assigns
or any other party liable for the payment thereof will be obligated to pay the
amount of such interest to the extent that, with respect to such liable party,
it is in excess of the maximum amount permitted by law; (c) any such excess
which may have been collected will be, at the option of the Lender, either
applied as a credit against the then unpaid principal amount of the Loan or
refunded to the Borrower; and (d) the effective rate of interest will be
automatically subject to reduction to the maximum lawful contract rate allowed
under applicable usury laws as now or hereafter construed by the courts having
jurisdiction over the Loan Documents.

 

14.11.      Successors and Assigns.  Neither party may assign or transfer this
Agreement or any rights or obligations hereunder or any Note without the prior
written consent of the other party, except that the Lender may assign the
Lender’s rights (but not obligations) under this Agreement and other Loan
Documents to any wholly-owned subsidiary of Chesapeake Energy Corporation
without the Borrower’s consent upon written notice to the Borrower.  This
Agreement will be binding upon and inure to the benefit of the parties and their
successors and permitted assigns.

 

14.12.      No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

14.13.      Further Assurances.  Each party will do and perform, or cause to be
done and performed, all such further acts and things, and will execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Signature Pages Follow]

 

30

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO LOAN AGREEMENT

 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement
effective on the date first above written.

 

 

BORROWER:

 

 

 

CLEAN ENERGY FUELS CORP., a Delaware corporation

 

 

 

 

 

By:

/S/ Andrew J. Littlefair

 

 

Andrew J. Littlefair, President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO LOAN AGREEMENT

 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement
effective on the date first above written.

 

 

LENDER:

 

 

 

CHESAPEAKE NG VENTURES CORPORATION, an Oklahoma corporation

 

 

 

 

 

By:

/S/ Domenic J. Dell’Osso, Jr.

 

 

Domenic J. Dell’Osso, Jr., Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

GUARANTY

 

The undersigned hereby irrevocably guarantees to Borrower the funding of the
loan amounts set forth in paragraph 3 of this Agreement, subject to the
conditions to funding set forth in this Agreement.

 

In witness whereof, the undersigned has caused this Guaranty to be executed by a
duly authorized representative as of July 11, 2011.

 

 

CHESAPEAKE ENERGY CORPORATION, an Oklahoma corporation

 

 

 

 

 

By:

/S/ Domenic J. Dell’Osso, Jr.

 

 

Domenic J. Dell’Osso, Jr., Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------